Calendar of part-sessions
Before going ahead with the vote, I must inform you that, at its meeting on 12 May last, the Conference of Presidents decided, in accordance with Rule 134 of the Rules of Procedure, to hold an extraordinary session on Wednesday, 23 June from 15.00 to 17.00. At that session, the President of the European Council, Mr Van Rompuy, will have an opportunity to inform the Parliament about the conclusions of the European Council meeting to be held on 17 June, pursuant to Article 15 of the Treaty of Lisbon.
Mr President, I rise on a point of order to enquire whether it is going to become a precedent that we are to find, on our desks in this House, items of information relating to motions to sign. Regardless of the merits or otherwise of the case, surely it is to be deplored that we get junk put on our places over which we have no control whatsoever. Can you please stop it?
(Applause)
Mr Atkins, we take good note of your remark or protest or whatever it is.
(DE) Mr President, on the subject of the same point of order, it is not enough for the President to take note of this. I am calling for this to be stopped.
The Presidency has taken note to act accordingly. However, taking note is the first step. After taking note, one acts accordingly.